DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see page 7-8, filed 2/22/2021, with respect to Claims 1-18 rejected under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
The applicant traverses this rejection, arguing that the wireless power transmitter device comprises a wireless power transmitter having at least one wireless power transmitter coil. The transmitter device can wirelessly transfer power. The testing device has a wireless power receiver with at least one wireless power receiver coil, which is configured to receive the wireless power. Hence, the transmitter coil and the receiver coil are configured to transfer power (by way of magnetic induction). 
This argument is not considered persuasive as the configuration provided allows the transfer of power from the wireless power transmitter device to the testing device, but fails to provide the ability for the testing device to transmit as the testing device disclosed by the applicant’s specification does not disclose a transmitter coil, but rather at least one wireless power receiver coil thus teaches the ability for receiving but not for transmitting. While the applicant points to the Qi teachings being incorporated into the present invention, page 7 describes figures 2 and 3 with regard to embodiments of the testing device, neither of which show or disclose the testing device (30 or 50) comprising a power transmitters (Tx) coil or wherein the power coils are interchangeable as both Tx and Rx coils. Figures 2 and 3 along with the specification merely disclose the testing device comprising Rx coils. 
The applicant further argues that the processing means may be, for example, in the form of a controller. In one embodiment, it is the controller that causes the transmittal of the first and second packet. The claim term "testing device is configured to" could also be made by an external device, such as reporting means or communication interface, as described on page 9 in the specification, which provides that the testing device may have reporting means for communicating or presenting the data processing results obtained by the processing means 52. This passage also teaches that: "Additionally to the reporting means 53 or alternatively, the testing device 50 may further have a communication interface 51 for receiving data from the wireless power transmitter device 20. The communication interface 51 may be of any suitable type, including simple wiring, a serial interface such as USB, a wireless interface such as Bluetooth of WiFi, etc."
This argument is not considered persuasive as reporting means are provided for receiving data from the wireless power transmitter as disclosed above, the claim does not disclose or require a controller, it merely requires a processing means, and said processing means is in operative communication with the testing device but there is no disclosure in the specification that teaches the testing device having the ability to transmit to the wireless power transmitter device, and thus fail to teach the testing device being configured to “transmit a first/second packet… to the wireless power transmitter device.”
Applicant's arguments, see page 9-10, filed 2/22/2021, with respect to Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
The applicant’s amendment is still being considered to have patentable weight as it is an “if/when” statement and thus is considered a negative limitation because it requires an event to happen for the limitation to be performed, and thus is a conditional limitation, therefore the prior art is considered to be capable of performing the intended claim functions – “when the wireless power transmitter device, in response to said signal strength packet, continues to transmit the power signal to the testing device or else, when the wireless power transmitter device aborts the power signal during or before the second packet is completely transmitted, disregard the signal strength packet or signal strength value(s) thereof.” If the “when” event fails to occur, the claim is still taught by the prior arts combined for rejection with respect to storing signals in the memory.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses that “… transmit a first packet, wherein the first packet is a signal strength packet, to the wireless power transmitter device in response to receiving said power signal; transmit a second packet to the wireless power transmitter device when the wireless power transmitter device continues to transmit the power signal to the testing device in response to receiving the signal strength packet” however, the specification fails to disclose wherein the testing device is capable of transmitting, as it only contains a receiver coil. The specification fails to disclose the receiver coil also being a transmitter coil or a transceiver coil, therefore the claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. 
Claims 2-15 depend upon that of Claim 1, and require all of the limitations of Claim 1, and thus Claims 2-15 are too rejected for failing to comply with the written description requirement. 
Claim 16 discloses that “… transmitting, by the testing device in response to receiving the power signal, a first packet, wherein said first packet is a signal strength packet, to the wireless power transmitter device, transmitting, by the testing device, a second packet to the wireless power transmitter device when the wireless power transmitter device continues to 
Claims 17-18 depend upon that of Claim 16, and require all of the limitations of Claim 16, and thus Claims 17-18 are too rejected for failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that “the testing device is configured to: … transmit a first packet, wherein the first packet is a signal strength packet, to the wireless power transmitter device in response to receiving said power signal; transmit a second packet to the wireless power transmitter device when the wireless power transmitter device continues to transmit the power 
Claims 2-15 depend upon that of Claim 1, and require all of the limitations of Claim 1, and thus Claims 2-15 are too rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim 16 discloses that “… transmitting, by the testing device in response to receiving the power signal, a first packet, wherein said first packet is a signal strength packet, to the wireless power transmitter device, transmitting, by the testing device, a second packet to the wireless power transmitter device when the wireless power transmitter device continues to transmit the power signal to the testing device in response to receiving the signal strength packet” however, these limitations are considered indefinite because the testing device is disclosed to contain a receiver coil, and therefore it is not clear how the testing device can transmit with a receive coil, that is not further described as a transceiver coil or capable of both transmitting and receiving, and thus is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 17-18 depend upon that of Claim 16, and require all of the limitations of Claim 16, and thus Claims 17-18 are too rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrand (US 2016/0359371 A1), in view of Lee et al. (US 9,503,178 B2), herein referred to as Lee.
Regarding Claim 1, Wikstrand discloses a testing device [item 30, figure 2] for testing a wireless power transmitter device [item 20, figure 2] having at least one transmitter coil [item 24, figure 2], wherein the testing device [item 30, figure 2] comprises at least one wireless power receiver coil [item 34, figure 2] (para. 0058) and wherein the testing device [item 30, figure 2] is in operative communication [via item 35/60, figure 2-4] (para. 0066) with a processing means [item 42, figure 2] (para. 0062) having an associated [the memory (82) is considered associated with the processing means via interlink/cable (35/60) via interfaces (33/41)] memory (item 82, figure 5, in view of item 80, figure 4) wherein the testing device [item 30, figure 2] is configured to: receive a power signal applied by the wireless power transmitter device [item 20, figure 2] (para. 0059) characterized in that the processing means [item 42, figure 2] (para. 0062) is configured to: store the value(s) thereof in the memory (para. 0074).
While providing a testing device configured to perform the limitations below, in view of the identical structure of drawing Figure 2 with respect to Figure 2 of the claimed invention, Wikstrand fails to explicitly disclose wherein the testing device is configured to: transmit a first packet, wherein the first packet is a signal strength packet, to the wireless power transmitter 
However, Lee does disclose a testing device for testing a wireless power transmitter device [item 100 of figure 1;2A] having at least one transmitter coil, wherein the testing device comprises at least one wireless power receiver coil [item 200 of fig. 1;2B] and wherein the testing device is in operative communication with a processing means having an associated memory, wherein the testing device is configured to:
receive a power signal (col. 33, lines 34-41) applied by the wireless power transmitter device [item 100, figure 1; 2A];
transmit a first packet (“5100”), wherein the first packet is a signal strength packet (col. 39, line 58- col. 40, line 14), to the wireless power transmitter device [item 100, figure 1; 2A] in response to receiving said power signal (col. 40, line 20-24);
transmit a second packet (“5200”) to the wireless power transmitter device [item 100, figure 1; 2A] if the wireless power transmitter device continues to transmit the power signal to the testing device in response to receiving the signal strength packet (col. 40, line 6-14; 20-45), if the wireless power transmitter device, in response to said signal strength packet, continues to transmit the power signal to the testing device or else, if the wireless power transmitter device aborts the power signal during or before the second packet is completely transmitted, disregard the signal strength packet or signal strength value(s) thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the testing device and method as taught by Wikstrand to include the packet transmission teachings of Wikstrand so that the testing method is configured to: transmit a first packet, wherein the first packet is a signal strength packet, to the wireless power transmitter device in response to receiving said power signal; transmit a second packet to the wireless power transmitter device when the wireless power transmitter device continues to transmit the power signal to the testing device in response to receiving the signal strength packet, characterized in that the processing means is configured to: store the signal strength packet or store signal strength value(s) thereof in the memory for the advantageous purpose of monitoring the resulting behavior of the testing device, in which a host device may evaluate the performance of the base station and also identify potentially abnormal behavior of the base station.  
The applicant’s amendment is still being considered to have patentable weight as it is an “if/when” statement and thus is considered a negative limitation because it requires an event to happen for the limitation to be performed, and thus is a conditional limitation, therefore the prior art is considered to be capable of performing the intended claim functions – “when the wireless power transmitter device, in response to said signal strength packet, continues to transmit the power signal to the testing device or else, when the wireless power transmitter device aborts the power signal during or before the second packet is completely transmitted, disregard the signal strength packet or signal strength value(s) thereof.” If the “when” event fails to occur, the claim is still taught by the prior arts combined for rejection with respect to storing signals in the memory.
Regarding Claim 2, Wikstrand in view of Lee discloses the testing device as defined in claim 1, wherein the second packet is an identification packet (col. 40, lines 25-30 – Lee).
Regarding Claim 3, Wikstrand in view of Lee disclose the testing device as defined in claim 1, wherein the second packet is an end power transfer packet (col. 40, line 63 – col. 41, line 20).
Regarding Claim 4, Wikstrand in view of Lee disclose the testing device as defined in claim 1, wherein the signal strength packet comprises at least one value (col. 39, line 65 – col. 40, line 5).
Regarding Claim 5, Lee discloses wherein the processing means and its associated memory are arranged in the testing device (Fig. 9, and its description).
Regarding Claim 6,Wikstrand in view of Lee disclose the testing device as defined in claim 1, wherein the processing means [item 42, figure 2] and its associated memory [item 82, figure 5] are arranged in a host device [item 40, figure 2 – when the connector of device 30 is connected to device 40, the memory is considered arranged in the host device as the memory implemented within the electrical circuitry of the connector
Regarding Claim 7, Wikstrand in view of Lee disclose the testing device as defined in claim 1, wherein the testing device is a consumer device being configured with a test mode (para. 0027 - Wikstrand).
Regarding Claim 8, Wikstrand in view of Lee disclose the testing device as defined in claim 7, wherein the consumer device is one of a mobile terminal, a tablet computer or a laptop computer (para. 0052 – Wikstrand).
Regarding Claim 10, Wikstrand in view of Lee disclose the testing device as defined in claim 2, wherein the signal strength value is stored in the memory with an indicator indicating power transfer phase when the wireless power transmitter device, in response to said received identification packet, continues to transmit the power signal to the testing device (col. 40, line 63 – col. 41, line 53 – Lee).
Regarding Claim 11, Wikstrand in view of Lee disclose the testing device as defined in claim 1, wherein the processing means is further configured to evaluate the stored signal strength packet(s) or value(s) thereof (para. 0012 – Wikstrand).
Regarding Claim 12, Wikstrand in view of Lee disclose the testing device as defined in claim 11, wherein the evaluation of the stored signal strength packet(s) or value(s) thereof relates to providing feedback to the user of the testing device (para. 0012 – Wikstrand).
Regarding Claim 15, Wikstrand in view of Lee disclose the testing device as defined in claim 1, wherein the wireless power transmitter device is in the form of a wireless charger (para. 0027 – Wikstrand).
Regarding Claim 16, Wikstrand discloses a method for evaluating testing of a wireless power transmitter device [item 20, figure 2] having at least one transmitter coil [item 24, figure 2], the method comprising: 
providing a testing device [item 30, figure 2] having at least one wireless power receiver coil[item 34, figure 2] (para. 0058); 
receiving, from the wireless power transmitter device [item 20, figure 2], a power signal by the testing device [item 30, figure 2] (para. 0059), and storing the value(s) thereof in a memory [the memory (82) is considered associated with the processing means via interlink/cable (35/60) via interfaces (33/41)] (item 82, figure 5, in view of item 80, figure 4) if the wireless power transmitter device [item 20, figure 2](para. 0062; 0074).
 While providing a testing device configured to perform the method claimed above, in view of the identical structure of drawing Figure 2 with respect to Figure 2 of the claimed invention, Wikstrand fails to explicitly disclose wherein the method of transmitting, by the testing device in response to receiving the power signal, a first packet, wherein said first packet is a signal strength packet, to the wireless power transmitter device, transmitting, by the testing device, a second packet to the wireless power transmitter device when the wireless power transmitter device continues to transmit the power signal to the testing device in response to receiving the signal strength packet, storing the signal strength packet or storing signal strength value(s) thereof in a memory if the wireless power transmitter device, in response to said signal strength packet, continues to transmit the power signal to the testing device, or else, if the wireless power transmitter device aborts the power signal during or before the second packet is completely transmitted, disregarding the signal strength packet or signal strength value(s) thereof.
However, Lee does disclose transmitting, by the testing device in response to receiving the power signal (col. 33, lines 34-41; col. 40, line 20-24), a first packet (“5100”), wherein said first packet is a signal strength packet(col. 39, line 58- col. 40, line 14), to the wireless power transmitter device [item 100, figure 1; 2A], transmitting, by the testing device a second packet (“5200”) to the wireless power transmitter device [item 100, figure 1; 2A], when the wireless power transmitter device [item 100, figure 1; 2A], continues to transmit the power signal to the testing device in response to receiving the signal strength packet (col. 40, line 6-14; 20-45), storing the signal strength packet or storing signal strength value(s) thereof in a memory (col. 40, line 6-14) if the wireless power transmitter device, in response to said signal strength packet, continues to transmit the power signal to the testing device, or else, if the wireless power transmitter device aborts the power signal during or before the second packet is completely transmitted, disregarding the signal strength packet or signal strength value(s) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the testing device and method as taught by Wikstrand to include the packet transmission teachings of Wikstrand so that the testing method is configured to: transmit a first packet, wherein the first packet is a signal strength packet, to the wireless power transmitter device in response to receiving said power signal; transmit a second packet to the wireless power transmitter device when the wireless power transmitter device continues to transmit the power signal to the testing device in response to receiving the signal 
The following limitation is being considered to have patentable weight as it is an “if/when” statement and thus is considered a negative limitation, therefore the prior art is considered to be capable of performing the intended claim functions – “if the wireless power transmitter device, in response to said signal strength packet, continues to transmit the power signal to the testing device or else, if the wireless power transmitter device aborts the power signal during or before the second packet is completely transmitted, disregard the signal strength packet or signal strength value(s) thereof.”
Regarding Claim 17, Wikstrand in view of Lee disclose a computer readable storage medium encoded with instructions that, when loaded and executed by a processing means, cause the method according to claim 16 to be performed (col. 41, line 54 – col. 42, line 16 – Lee).
Regarding Claim 18, Wikstrand in view of Lee disclose a computer program product comprising code instructions which, when loaded and executed by a processing means, cause the method according to claim 16 to be performed (col. 41, line 54 – col. 42, line 16 – Lee).
Allowable Subject Matter
No prior art rejections are provided for Claims 9, and 13-14, however they are not considered allowable in view of their dependency upon Claim 1 and it’s 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect testing devices and methods for testing a wireless power transmitter device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858